UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22584 Guggenheim Equal Weight Enhanced Equity Income Fund (Exact name of registrant as specified in charter) 227 W. Monroe Street, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Amy J. Lee 227 W. Monroe Street, Chicago, IL 60606 (Name and address of agent for service) Registrant’s telephone number, including area code: (312) 827-0100 Date of fiscal year end: December 31 Date of reporting period: July 1, 2015 – September 30, 2015 Item 1. Schedule of Investments. Attached hereto. Guggenheim Equal Weight Enhanced Equity Income Fund SCHEDULE OF INVESTMENTS (Unaudited) September 30, 2015 Shares Value COMMON STOCKS† - 129.3% Consumer, Non-cyclical - 25.3% Molson Coors Brewing Co. — ClassB1 $ Estee Lauder Companies, Inc. — ClassA1 Coca-Cola Co.1 Clorox Co.1 Procter & Gamble Co.1 Reynolds American, Inc.1 Kimberly-Clark Corp.1 Altria Group, Inc.1 Dr Pepper Snapple Group, Inc.1 PepsiCo, Inc.1 Automatic Data Processing, Inc.1 Campbell Soup Co.1 Hormel Foods Corp.1 Colgate-Palmolive Co.1 Eli Lilly & Co.1 Edwards Lifesciences Corp.*,1 Monster Beverage Corp.*,1 McCormick & Company, Inc.1 Brown-Forman Corp. — ClassB1 Hershey Co.1 Johnson & Johnson1 Western Union Co.1 H&R Block, Inc.1 Cintas Corp.1 Bristol-Myers Squibb Co.1 Philip Morris International, Inc.1 General Mills, Inc.1 Tyson Foods, Inc. — ClassA1 Kellogg Co.1 Robert Half International, Inc.1 Quanta Services, Inc.*,1 Equifax, Inc.1 MasterCard, Inc. — ClassA1 Coca-Cola Enterprises, Inc.1 Constellation Brands, Inc. — ClassA1 JM Smucker Co.1 Henry Schein, Inc.* Danaher Corp.1 Mondelez International, Inc. — ClassA1 Whole Foods Market, Inc.1 UnitedHealth Group, Inc.1 Becton Dickinson and Co.1 Sysco Corp.1 Total System Services, Inc.1 ConAgra Foods, Inc.1 Boston Scientific Corp.*,1 Archer-Daniels-Midland Co.1 Kroger Co.1 Cigna Corp.1 Moody's Corp.1 CR Bard, Inc.1 DaVita HealthCare Partners, Inc.*,1 Avery Dennison Corp.1 Shares Value COMMON STOCKS† - 129.3% (continued) Consumer, Non-cyclical - 25.3% (continued) DENTSPLY International, Inc.1 $ Express Scripts Holding Co.*,1 Medtronic plc1 Kraft Heinz Co.1 Humana, Inc.1 Pfizer, Inc.1 Anthem, Inc.1 Merck & Company, Inc.1 Patterson Companies, Inc.1 Stryker Corp.1 ADT Corp.1 Zimmer Biomet Holdings, Inc.1 Universal Health Services, Inc. — ClassB Quest Diagnostics, Inc.1 McKesson Corp.1 Mead Johnson Nutrition Co. — ClassA1 Varian Medical Systems, Inc.*,1 Aetna, Inc.1 Abbott Laboratories1 Endo International plc* PayPal Holdings, Inc.*,1 Biogen, Inc.*,1 Allergan plc*,1 AbbVie, Inc.1 Zoetis, Inc. Laboratory Corporation of America Holdings*,1 McGraw Hill Financial, Inc.1 HCA Holdings, Inc.* Baxter International, Inc.1 AmerisourceBergen Corp. — ClassA1 Alexion Pharmaceuticals, Inc.*,1 St. Jude Medical, Inc.1 Cardinal Health, Inc.1 Amgen, Inc.1 Gilead Sciences, Inc.1 Intuitive Surgical, Inc.*,1 Baxalta, Inc.1 Perrigo Company plc1 Celgene Corp.*,1 Regeneron Pharmaceuticals, Inc.*,1 United Rentals, Inc.* Keurig Green Mountain, Inc.1 Mylan N.V.*,1 Tenet Healthcare Corp.*,1 Mallinckrodt plc*,1 Vertex Pharmaceuticals, Inc.* Total Consumer, Non-cyclical Financial - 23.0% Iron Mountain REIT, Inc.1 Welltower REIT, Inc.1 Ventas REIT, Inc.1 Kimco Realty REIT Corp.1 Equity Residential REIT1 Hudson City Bancorp, Inc.1 Guggenheim Equal Weight Enhanced Equity Income Fund SCHEDULE OF INVESTMENTS (Unaudited) September 30, 2015 Shares Value COMMON STOCKS† - 129.3% (continued) Financial - 23.0% (continued) AvalonBay Communities, REIT Inc.1 $ Plum Creek Timber Company REIT, Inc.1 Realty Income REIT Corp. Public Storage REIT1 ProLogis REIT, Inc.1 Essex Property Trust REIT, Inc.1 General Growth Properties REIT, Inc. 1 Boston Properties REIT, Inc.1 Macerich REIT Co.1 HCP REIT, Inc.1 Nasdaq, Inc.1 SL Green Realty REIT Corp. Assurant, Inc.1 Simon Property Group REIT, Inc.1 ACE Ltd.1 Apartment Investment & Management REIT Co. — ClassA1 Alliance Data Systems Corp.*,1 Vornado Realty Trust REIT1 People's United Financial, Inc.1 Chubb Corp.1 Progressive Corp.1 M&T Bank Corp.1 Cincinnati Financial Corp.1 Crown Castle International REIT Corp. Allstate Corp.1 Weyerhaeuser REIT Co.1 Travelers Companies, Inc.1 Aflac, Inc.1 U.S. Bancorp1 Hartford Financial Services Group, Inc.1 Loews Corp.1 Intercontinental Exchange, Inc.1 Ameriprise Financial, Inc.1 Berkshire Hathaway, Inc. — ClassB*,1 Bank of New York Mellon Corp.1 Discover Financial Services1 PNC Financial Services Group, Inc.1 American Tower REIT Corp. — ClassA1 Visa, Inc. — ClassA1 Principal Financial Group, Inc.1 XL Group plc — ClassA1 American Express Co.1 CME Group, Inc. — ClassA1 BlackRock, Inc. — ClassA1 Huntington Bancshares, Inc.1 T. Rowe Price Group, Inc.1 Torchmark Corp.1 Shares Value COMMON STOCKS† - 129.3% (continued) Financial - 23.0% (continued) Unum Group1 $ Comerica, Inc.1 BB&T Corp.1 Legg Mason, Inc.1 CBRE Group, Inc. — ClassA*,1 Wells Fargo & Co.1 JPMorgan Chase & Co.1 American International Group, Inc.1 Northern Trust Corp.1 Zions Bancorporation1 MetLife, Inc.1 Affiliated Managers Group, Inc.*,1 Bank of America Corp.1 E*TRADE Financial Corp.*,1 Citigroup, Inc.1 Aon plc1 SunTrust Banks, Inc.1 Marsh & McLennan Companies, Inc.1 Prudential Financial, Inc.1 KeyCorp1 Capital One Financial Corp.1 Fifth Third Bancorp1 Lincoln National Corp.1 Invesco Ltd.1 Regions Financial Corp.1 Franklin Resources, Inc.1 Equinix, Inc. REIT State Street Corp.1 Goldman Sachs Group, Inc.1 Charles Schwab Corp.1 Morgan Stanley1 Genworth Financial, Inc. — ClassA*,1 Navient Corp.1 Host Hotels & Resorts REIT, Inc.1 Total Financial Consumer, Cyclical - 19.0% NIKE, Inc. — ClassB1 Advance Auto Parts, Inc. Ralph Lauren Corp. — ClassA1 Dollar General Corp.1 Johnson Controls, Inc.1 Costco Wholesale Corp.1 O'Reilly Automotive, Inc.*,1 McDonald's Corp.1 Target Corp.1 Starbucks Corp.1 Lowe's Companies, Inc.1 Dollar Tree, Inc.*,1 Wal-Mart Stores, Inc.1 Harley-Davidson, Inc.1 Under Armour, Inc. — ClassA* Home Depot, Inc.1 General Motors Co.1 Delphi Automotive plc1 AutoZone, Inc.*,1 Guggenheim Equal Weight Enhanced Equity Income Fund SCHEDULE OF INVESTMENTS (Unaudited) September 30, 2015 Shares Value COMMON STOCKS† - 129.3% (continued) Consumer, Cyclical - 19.0% (continued) TJX Companies, Inc.1 $ Genuine Parts Co.1 Goodyear Tire & Rubber Co.1 AutoNation, Inc.*,1 Ford Motor Co.1 Chipotle Mexican Grill, Inc. — ClassA*,1 Southwest Airlines Co.1 CarMax, Inc.*,1 Coach, Inc.1 Yum! Brands, Inc.1 Harman International Industries, Inc.1 Signet Jewelers Ltd. Best Buy Company, Inc.1 L Brands, Inc.1 Darden Restaurants, Inc.1 Nordstrom, Inc.1 Urban Outfitters, Inc.*,1 WW Grainger, Inc.1 Ross Stores, Inc.1 Carnival Corp.1 Hanesbrands, Inc. Tiffany & Co.1 BorgWarner, Inc.1 GameStop Corp. — ClassA1 VF Corp.1 Royal Caribbean Cruises Ltd.1 Tractor Supply Co. Michael Kors Holdings Ltd.* Delta Air Lines, Inc.1 Fossil Group, Inc.*,1 CVS Health Corp.1 Fastenal Co.1 Hasbro, Inc.1 DR Horton, Inc.1 Leggett & Platt, Inc.1 Marriott International, Inc. — ClassA1 United Continental Holdings, Inc.* Newell Rubbermaid, Inc.1 Mattel, Inc.1 Bed Bath & Beyond, Inc.*,1 Lennar Corp. — ClassA1 American Airlines Group, Inc. Walgreens Boots Alliance, Inc.1 Kohl's Corp.1 Wyndham Worldwide Corp.1 PACCAR, Inc.1 Whirlpool Corp.1 Starwood Hotels & Resorts Worldwide, Inc.1 PulteGroup, Inc.1 PVH Corp.1 Macy's, Inc.1 The Gap, Inc.1 Mohawk Industries, Inc.*,1 Staples, Inc.1 Shares Value COMMON STOCKS† - 129.3% (continued) Consumer, Cyclical - 19.0% (continued) Wynn Resorts Ltd.1 $ Total Consumer, Cyclical Industrial - 16.6% Owens-Illinois, Inc.*,1 Union Pacific Corp.1 Raytheon Co.1 Republic Services, Inc. — ClassA1 United Parcel Service, Inc. — ClassB1 Xylem, Inc.1 General Electric Co.1 3M Co.1 Lockheed Martin Corp.1 Garmin Ltd.1 Precision Castparts Corp.1 Waste Management, Inc.1 Thermo Fisher Scientific, Inc.1 Stericycle, Inc.*,1 Roper Technologies, Inc.1 L-3 Communications Holdings, Inc.1 Amphenol Corp. — ClassA1 Harris Corp.1 CH Robinson Worldwide, Inc.1 TE Connectivity Ltd.1 FLIR Systems, Inc.1 Illinois Tool Works, Inc.1 Northrop Grumman Corp.1 AMETEK, Inc.1 Kansas City Southern1 Boeing Co.1 General Dynamics Corp.1 Stanley Black & Decker, Inc.1 Corning, Inc.1 Rockwell Collins, Inc.1 Norfolk Southern Corp.1 United Technologies Corp.1 Flowserve Corp.1 Expeditors International of Washington, Inc.1 Emerson Electric Co.1 PerkinElmer, Inc.1 Rockwell Automation, Inc.1 Snap-on, Inc.1 Agilent Technologies, Inc.1 FedEx Corp.1 Allegion plc1 Honeywell International, Inc.1 Waters Corp.*,1 Dover Corp.1 CSX Corp.1 Pentair plc1 Fluor Corp.1 Ball Corp.1 Deere & Co.1 J.B. Hunt Transport Services, Inc. Guggenheim Equal Weight Enhanced Equity Income Fund SCHEDULE OF INVESTMENTS (Unaudited) September 30, 2015 Shares Value COMMON STOCKS† - 129.3% (continued) Industrial - 16.6% (continued) Jacobs Engineering Group, Inc.*,1 $ Tyco International plc1 Textron, Inc.1 Masco Corp.1 Ingersoll-Rand plc1 Eaton Corporation plc1 Sealed Air Corp.1 Parker-Hannifin Corp.1 Ryder System, Inc.1 Cummins, Inc.1 Caterpillar, Inc.1 Vulcan Materials Co.1 Martin Marietta Materials, Inc.1 WestRock Co.1 Joy Global, Inc.1 Total Industrial Technology - 12.5% NVIDIA Corp.1 Activision Blizzard, Inc. Paychex, Inc.1 Texas Instruments, Inc.1 Adobe Systems, Inc.*,1 Intel Corp.1 Red Hat, Inc.*,1 Microsoft Corp.1 Xilinx, Inc.1 Accenture plc — ClassA1 Fiserv, Inc.*,1 Analog Devices, Inc.1 Dun & Bradstreet Corp.1 Cognizant Technology Solutions Corp. — ClassA*,1 Linear Technology Corp.1 Intuit, Inc.1 salesforce.com, Inc.*,1 Altera Corp.1 SanDisk Corp.1 Computer Sciences Corp.1 Western Digital Corp.1 CA, Inc.1 International Business Machines Corp.1 Citrix Systems, Inc.*,1 Electronic Arts, Inc.*,1 QUALCOMM, Inc.1 EMC Corp.1 Microchip Technology, Inc.1 Teradata Corp.*,1 KLA-Tencor Corp.1 Pitney Bowes, Inc.1 Broadcom Corp. — ClassA1 Apple, Inc.1 Fidelity National Information Services, Inc.1 Cerner Corp.*,1 Skyworks Solutions, Inc. Avago Technologies Ltd.1 Autodesk, Inc.*,1 Oracle Corp.1 Shares Value COMMON STOCKS† - 129.3% (continued) Technology - 12.5% (continued) Applied Materials, Inc.1 $ Hewlett-Packard Co.1 NetApp, Inc.1 Xerox Corp.1 Akamai Technologies, Inc.*,1 Seagate Technology plc1 Lam Research Corp.1 Micron Technology, Inc.*,1 Qorvo, Inc.* Total Technology Energy - 10.2% Chevron Corp.1 Pioneer Natural Resources Co.1 Exxon Mobil Corp.1 Marathon Oil Corp.1 Tesoro Corp.1 ConocoPhillips1 Occidental Petroleum Corp.1 Baker Hughes, Inc.1 National Oilwell Varco, Inc.1 Apache Corp.1 Chesapeake Energy Corp.1 Marathon Petroleum Corp.1 Noble Energy, Inc.1 Cimarex Energy Co.1 Newfield Exploration Co.*,1 Spectra Energy Corp.1 Helmerich & Payne, Inc.1 Valero Energy Corp.1 Devon Energy Corp.1 Hess Corp.1 Phillips 661 FMC Technologies, Inc.*,1 Cameron International Corp.*,1 Halliburton Co.1 Cabot Oil & Gas Corp. — ClassA1 EOG Resources, Inc.1 Schlumberger Ltd.1 Anadarko Petroleum Corp.1 Kinder Morgan, Inc.1 ONEOK, Inc.1 Ensco plc — ClassA1 Transocean Ltd.1 Murphy Oil Corp.1 Equities Corp. 1 Range Resources Corp.1 First Solar, Inc.*,1 Williams Companies, Inc.1 Southwestern Energy Co.*,1 Diamond Offshore Drilling, Inc.1 CONSOL Energy, Inc.1 Columbia Pipeline Group, Inc.1 Total Energy Communications - 9.1% Cablevision Systems Corp. — ClassA1 Netflix, Inc.*,1 VeriSign, Inc.*,1 Motorola Solutions, Inc.1 Guggenheim Equal Weight Enhanced Equity Income Fund SCHEDULE OF INVESTMENTS (Unaudited) September 30, 2015 Shares Value COMMON STOCKS† - 129.3% (continued) Communications - 9.1% (continued) Juniper Networks, Inc.1 $ Expedia, Inc.1 Cisco Systems, Inc.1 AT&T, Inc.1 Time Warner, Inc.1 F5 Networks, Inc.*,1 Walt Disney Co.1 Facebook, Inc. — ClassA*,1 Viacom, Inc. — ClassB1 Symantec Corp.1 Omnicom Group, Inc.1 Interpublic Group of Companies, Inc.1 Nielsen Holdings plc Level 3 Communications, Inc.*,1 Amazon.com, Inc.*,1 TEGNA, Inc.1 Priceline Group, Inc.*,1 Time Warner Cable, Inc.1 CenturyLink, Inc.1 Verizon Communications, Inc.1 TripAdvisor, Inc.*,1 eBay, Inc.*,1 Scripps Networks Interactive, Inc. — ClassA1 Yahoo!, Inc.*,1 CBS Corp. — ClassB1 Frontier Communications Corp.1 Comcast Corp. — ClassA1 Twenty-First Century Fox, Inc. — ClassA1 News Corp. — ClassA1 Google, Inc. — ClassA*,1 Google, Inc. — ClassC*,1 Discovery Communications, Inc. — ClassC*,1 Discovery Communications, Inc. — ClassA*,1 Twenty-First Century Fox, Inc. — ClassB News Corp. — ClassB Comcast Corp. — ClassA Total Communications Utilities - 8.1% NiSource, Inc.1 PPL Corp.1 Eversource Energy1 SCANA Corp.1 WEC Energy Group, Inc.1 PG&E Corp.1 Edison International1 Ameren Corp.1 CMS Energy Corp.1 Pinnacle West Capital Corp.1 Public Service Enterprise Group, Inc.1 Consolidated Edison, Inc.1 Sempra Energy1 Xcel Energy, Inc.1 Shares Value COMMON STOCKS† - 129.3% (continued) Utilities - 8.1% (continued) DTE Energy Co.1 $ American Electric Power Company, Inc.1 Duke Energy Corp.1 Pepco Holdings, Inc.1 Southern Co.1 Dominion Resources, Inc.1 Entergy Corp.1 FirstEnergy Corp.1 CenterPoint Energy, Inc.1 NextEra Energy, Inc.1 AGL Resources, Inc.1 Exelon Corp.1 TECO Energy, Inc.1 AES Corp.1 NRG Energy, Inc.1 Talen Energy Corp.* - 4 Total Utilities Basic Materials - 5.2% Alcoa, Inc.1 Ecolab, Inc.1 LyondellBasell Industries N.V. — ClassA1 EI du Pont de Nemours & Co.1 Sigma-Aldrich Corp.1 Newmont Mining Corp.1 Praxair, Inc.1 Dow Chemical Co.1 International Flavors & Fragrances, Inc.1 Airgas, Inc.1 Air Products & Chemicals, Inc.1 Eastman Chemical Co.1 Monsanto Co.1 International Paper Co.1 PPG Industries, Inc.1 Nucor Corp.1 Sherwin-Williams Co.1 Freeport-McMoRan, Inc.1 FMC Corp.1 CF Industries Holdings, Inc.1 Mosaic Co.1 Total Basic Materials Diversified - 0.3% Leucadia National Corp.1 Total Common Stocks (Cost $207,785,092) SHORT TERM INVESTMENTS† - 2.1% Dreyfus Treasury Prime Cash Management Institutional Shares1 Total Short Term Investments (Cost $3,277,430) Total Investments - 131.4% (Cost $211,062,522) $ Guggenheim Equal Weight Enhanced Equity Income Fund SCHEDULE OF INVESTMENTS (Unaudited) September 30, 2015 Contracts Value OPTIONS WRITTEN*,† - (0.3)% Call options on: SPDR S&P MidCap rust Expiring October 2015 with strike price of $265.00 $ Basic Materials Select Sector SPDR Fund Expiring October 2015 with strike price of $43.00 Consumer Discretionary Select Sector SPDR Fund Expiring October 2015 with strike price of $78.00 Industrial Select Sector SPDR Fund Expiring October 2015 with strike price of $52.00 Russell 2000 Index Expiring October 2015 with strike price of $1,170.00 Contracts Value OPTIONS WRITTEN*,† - (0.3)% (continued) Energy Select Sector SPDR Fund Expiring October 2015 with strike price of $64.00 $ Financial Select Sector SPDR Fund Expiring October 2015 with strike price of $23.00 S&P 500 Index Expiring October 2015 with strike price of $2,010.00 Dow Jones Industrial Average Index Expiring October 2015 with strike price of $168.00 Total Call Options Written (Premiums received $2,703,325) Other Assets & Liabilities, net - (31.1)% Total Net Assets - 100.0% $ Other Information (unaudited) * Non-income producing security. † Value determined based on Level 1 inputs — See Note 2. 1 All or a portion of these securities have been physically segregated in connection with borrowings.As of September 30, 2015, the total amount segregated $167,556,290. N.V. Publicly Traded Company plc Public Limited Company REIT Real Estate Investment Trust S&P Standard & Poor’s NOTES TO SCHEDULE OF INVESTMENTS (Unaudited) For information on the Guggenheim Equal Weight Enhanced Equity Income Fund’s (the “Fund”) policy regarding valuation of investments and other significant accounting policies, please refer to the Fund’s most recent semiannual or annual shareholder report. 1. Significant Accounting Policies The following significant accounting policies are in conformity with U.S. generally accepted accounting principles ("GAAP")and are consistently followed by the Fund. This requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. All time references are based on Eastern Time. The Board of Trustees of the Fund (the “Board”) has adopted policies and procedures for the valuation of the Fund’s investments (the “Valuation Procedures”). Pursuant to the Valuation Procedures, the Board has delegated to a valuation committee, consisting of representatives from Guggenheim’s investment management, fund administration, legal and compliance departments (the “Valuation Committee”), the day-to-day responsibility for implementing the Valuation Procedures, including, under most circumstances, the responsibility for determining the fair value of the Fund’s securities or other assets. Valuations of the Fund’s securities are supplied primarily by pricing services appointed pursuant to the processes set forth in the Valuation Procedures. The Valuation Committee convenes monthly, or more frequently as needed and will review the valuation of all assets which have been fair valued for reasonableness. The Fund’s officers, through the Valuation Committee and consistent with the monitoring and review responsibilities set forth in the Valuation Procedures, regularly review procedures used by, and valuations provided by, the pricing services. Equity securities listed on an exchange (New York Stock Exchange (“NYSE”) or American Stock Exchange) are valued at the last quoted sale price as of the close of business on the NYSE, usually 4:00 p.m. Eastern time on the valuation date. Equity securities listed on the NASDAQ market system are valued at the NASDAQ Official Closing Price on the valuation date, which may not necessarily represent the last sale price. If there has been no sale on such exchange or NASDAQ on such day, the security is valued at the mean of the most recent bid and ask prices on such day. Open-end investment companies (“Mutual Funds”) are valued at their NAV as of the close of business on the valuation date. Exchange Traded Funds (“ETFs”) and closed-end investment companies are valued at the last quoted sale price. Exchange traded options are valued at the mean between the bid and ask prices on the principal exchange on which they are traded. Debt securities with a maturity of greater than 60 days at acquisition are valued at prices that reflect broker/dealer supplied valuations or are obtained from independent pricing services, which may consider the trade activity, treasury spreads, yields or price of bonds of comparable quality, coupon, maturity, and type, as well as prices quoted by dealers who make markets in such securities. Short-term debt securities with a maturity of 60 days or less at acquisition and repurchase agreements are valued at amortized cost, provided such amount approximates market value. Generally, trading in foreign securities markets is substantially completed each day at various times prior to the close of the NYSE. The values of foreign securities are determined as of the close of such foreign markets or the close of the NYSE, if earlier. All investments quoted in foreign currency are valued in U.S. dollars on the basis of the foreign currency exchange rates prevailing at the close of U.S. business at 4:00 p.m. Eastern time.Investments in foreign securities may involve risks not present in domestic investments. The Valuation Committee will determine the current value of such foreign securities by taking into consideration certain factors which may include those discussed above, as well as the following factors, among others: the value of the securities traded on other foreign markets, ADR trading, closed-end fund trading, foreign currency exchange activity, and the trading prices of financial products that are tied to foreign securities such as World Equity Benchmark Securities. In addition, under the Valuation Procedures, the Valuation Committee and the Adviser are authorized to use prices and other information supplied by a third party pricing vendor in valuing foreign securities. Investments for which market quotations are not readily available are fair valued as determined in good faith by Guggenheim Funds Investment Advisors, LLC (“GFIA” or the “Adviser”), subject to review by the Valuation Committee, pursuant to methods established or ratified by the Board. Valuations in accordance with these methods are intended to reflect each security’s (or asset’s) “fair value.” Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). 2. Fair Value Measurement In accordance with GAAP, fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. GAAP establishes a three-tier fair value hierarchy based on the types of inputs used to value assets and liabilities and requires corresponding disclosure. The hierarchy and the corresponding inputs are summarized below: Level 1 — quoted prices in active markets for identical assets or liabilities. Level 2 — significant other observable inputs (for example quoted prices for securities that are similar based on characteristics such as interest rates, prepayment speeds, credit risk, etc.). Level 3— significant unobservable inputs based on the best information available under the circumstances, to the extent observable inputs are not available, which may include assumptions. The types of inputs available depend on a variety of factors, such as the type of security and the characteristics of the markets in which it trades, if any. Fair valuation determinations that rely on fewer or no observable inputs require greater judgment. Accordingly, fair value determinations for Level 3 securities require the greatest amount of judgment. The following tables summarize the inputs used to value the Fund’s investments at September 30, 2015: Level 1 Level 2 Level 3 Investments Investments Investments In Securities In Securities In Securities Total Assets: Common Stocks* $ $
